Citation Nr: 0809343	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-05 394	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran submitted a claim for service connection for PTSD 
on August 16, 2002.  The Regional Office (RO) denied service 
connection for PTSD by a rating decision dated February 2003.  
The veteran appealed this decision.  In a June 2004 rating 
decision, the RO granted the veteran a 50 percent disability 
rating for his PTSD, effective August 16, 2002.  The veteran 
subsequently appealed this decision, claiming entitlement to 
an evaluation in excess of 50 percent for PTSD.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1943 to January 1946.

2.  On January 31, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


